Citation Nr: 0725363	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-34 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected traumatic arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
May 2007 before the undersigned Veterans' Law Judge sitting 
at St. Petersburg, Florida.  A transcript of the hearing has 
been added to the record.


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
right wrist is manifested by pain and limitation of motion, 
but when all objective symptoms and subjective finding are 
consiredered,  it does not nearly approximate ankylosis of 
the wrist.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5214 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, letters dated in March 2005, February 2006, 
June 2006, and May 2007 advised the appellant of the 
information and evidence that would substantiate the claim 
for an increased rating, of what VA would do or had done, and 
what evidence the appellant should provide, informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  No further VA notice is therefore required with 
respect to this increased rating claim.  The purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including a personal hearing before the undersigned Acting 
Veterans' Law Judge in 2007.

Service medical records, VA medical records and examination 
reports, private medical evidence, lay statements, and a 
transcript of personal hearing testimony have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim for increased rating, and VA has satisfied 
the duty to assist.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's increased rating claim.  In a March 2006 written 
response, the veteran indicated that he did not have any 
other information or evidence to give VA to substantiate his 
claim.  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
increased rating claim discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Increased Rating for Right Wrist Disability

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  Any  reasonable doubt regarding a degree of 
disability will be  resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 
(2006).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the 
basis of limitation of motion of the joint affected.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5215 provides a maximum 10 percent disability 
rating for limitation of motion of the wrist of the major or 
minor hand, including limitation of dorsiflexion less than 15 
degrees, and palmar flexion limited in line with the forearm.  
Diagnostic Code 5214 provides a 30 percent disability rating 
for favorable ankylosis of the major hand in 20 to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a.

In this case, in his January 2005 claim for increased rating, 
the veteran requested a higher rating than 10 percent for his 
service-connected traumatic arthritis of the right wrist, 
although he does not actually contend that he has ankylosis 
of the right wrist.  In the notice of disagreement, the 
veteran wrote that his right hand was becoming unusable, 
including inability to make a fist or grasp or hold objects.  
In the substantive appeal, the veteran wrote that he conceded 
that he had a 50 percent range of motion of the right wrist, 
including 60 percent of pronation and supination, and that 
the right wrist was flexible to a reduced degree, but 
contends that continued use of the right wrist causes the 
right wrist to become weak and unusable.  Through his 
representative, the veteran requests the resolution of any 
reasonable doubt in his favor.

VA treatment records dated from 2002 to 2006 reflect 
treatment with medications for complaints of increased pain 
associated with degenerative arthritis of the right wrist, 
decreased range of motion of the right wrist due to pain, 
that the veteran wore a wrist brace, and he had a right hand 
grip strength of 4/5.

A September 2005 VA orthopedic examination report reflects 
the veteran's report of relevant symptoms of progressive 
right (major) wrist pain that extended to the fingers, 
including flare-ups of wrist pain, loss of grip strength and 
loss of use of the right hand, weakness, stiffness, 
occasional swelling, lack of endurance, and occasional 
locking of the right wrist, and treatment with ibuprofen and 
a wrist brace.  Clinical findings included wrist dorsiflexion 
to 15 degrees without pain, palmar flexion to 25 degrees 
without pain, radial deviation to 15 degrees, and ulnar 
deviation to 45 degrees.  The diagnosis was degenerative 
joint disease of the right wrist.   

A June 2006 report from Jewett Orthopaedic Clinic reflects a 
right wrist volar translation deformity, with uncomfortable 
flexion and extension of the digits of the right hand, and 
about 50 percent range of motion of the right wrist 
remaining, including pronation and supination limited to 
about 60 percent of normal that was not particularly painful, 
and that the veteran was undergoing injections for treatment.  
X-rays of the right wrist showed an old, untreated, Smith 
fracture with radiocarpal and distal radioulnar joint 
arthritis.  The diagnoses were flexor tenosynovitis of the 
right wrist and osteoarthritis of the right wrist.  

A lay statement from a co-worker reflects that the veteran 
suffered from "physical ailments" that included pain, and 
the veteran wore a wrist support.

At the May 2007 personal hearing before the undersigned 
Veterans' Law Judge, the veteran testified that his service-
connected traumatic arthritis of the right wrist manifested 
an aching pain in the wrist, limitation of motion, and 
difficulty holding objects in his hand, including frequent 
dropping of objects, but he used his right hand a lot at 
work, and had not lost any time from work due to the right 
wrist.  The veteran's spouse testified in relevant part that 
the veteran did not have the flexibility to hold objects, so 
sometimes dropped them, and did not have full extension of 
his right hand.  

Although the veteran has described what appears to be 
neurological symptoms of the right hand and wrist, the 
competent medical evidence does not show that such complaints 
have been related by competent medical evidence to the 
veteran's service-connected right wrist traumatic arthritis.  
For example, the June 2006 report from Jewett Orthopaedic 
Clinic reflects no significant neurologic complaints or 
diagnosis.  The September 2005 VA examination report reflects 
the veteran's complaints that include numbness to the ulnar 
side of the right wrist, but does not reflect a current 
diagnosis or that the complaint of numbness was associated 
with the veteran's diagnosed service-connected right wrist 
degenerative arthritis.  VA may not consider manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected disability rating.  See 
38 C.F.R. § 4.14.

After a review of all the evidence of record, the Board finds 
that a higher disability rating than 10 percent for the 
veteran's service-connected traumatic arthritis of the right 
wrist is not possible under Diagnostic Code 5215 because 10 
percent is the maximum schedular rating provided for a 
disability rating based on limitation of motion of the wrist.  
38 C.F.R. § 4.71a. 

The Board also finds that a higher disability rating than 10 
percent for the veteran's service-connected traumatic 
arthritis of the right wrist is not warranted under 
Diagnostic Code 5214 because the evidence does not show 
limitation of motion that more nearly approximates ankylosis 
of the right wrist, including favorable ankylosis in 20 to 30 
degrees dorsiflexion, as required for a 30 percent disability 
rating.  38 C.F.R. § 4.71a.  The evidence shows that, even 
with considerations of additional limitation of motion due to 
pain, weakness, stiffness, swelling, and lack of endurance, 
including during reported flare-ups, the veteran still has 
wrist dorsiflexion to 15 degrees without pain, palmar flexion 
to 25 degrees without pain, radial deviation to 15 degrees, 
and ulnar deviation to 45 degrees.  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2006), but finds no evidence that the veteran's 
service-connected traumatic arthritis of the right wrist has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  At the May 2007 personal hearing, the veteran 
testified that he had not lost any time from work due to his 
service-connected right wrist arthritis.  There is no 
evidence of hospitalization for right wrist disability, only 
injection or medical treatment about every several months.  
The schedular rating criteria contemplates the veteran's 
symptoms or complaints of pain, including various orthopedic 
factors and pain due to arthritis as they tend to further 
limit motion, and even contemplate a rating based on 
ankylosis of the right wrist.  In the absence of such 
factors, the Board finds that the requirements for referral 
for an extraschedular rating for the veteran's service-
connected traumatic arthritis of the right wrist under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for service-connected 
traumatic arthritis of the right wrist, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for service-
connected traumatic arthritis of the right wrist is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


